Citation Nr: 1827761	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  05-01 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for arthritis of the right knee, from April 1, 2001, forward, to include whether severance of the separate 10 percent rating for arthritis of the right knee as of September 11, 2007, was proper.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

 The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel
INTRODUCTION

The Veteran served on active duty from June 1989 to July 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). 

In January 2010, the Board denied a higher rating for arthritis of the knee, finding in pertinent part that the Veteran's service-connected right knee pathology was already assigned a combined 60 percent rating, and that a rating higher than 60 percent was not allowable under the amputation rule.  See 38 C.F.R. § 4.68 (2017).  In an October 2011 decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's January 2010 decision.  The Court found that the Board did not adequately explain why a 60 percent rating was the upper limit under the amputation rule, when an amputation above the knee may be assigned an 80 or 90 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5160 and 5161 (2017). 

Most recently, in August 2017, the Board remanded the claim on appeal for additional development.  The claims file has been returned to the Board for consideration.

In October 2009, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, additional development is required prior to Board adjudication of the Veteran's claim on appeal.

At the time of the Board's August 2017 Remand, determined that the VA examiner, in the May 2016 VA examination report, did not provide an opinion regarding the appropriate level of amputation, were amputation of the Veteran's right knee to be performed.  Rather, the examiner stated that such an opinion was not warranted, as the Veteran was ambulatory, had good balance, and an X-ray study showed that the knee was stable with hardware.  However, the Board considered the Court's October 2011 decision and the Board's prior remand directives, and determined that such an opinion was required, notwithstanding the fact that the Veteran was ambulatory.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Board discussed that the issue at present is not whether an amputation of the Veteran's right knee is warranted, or whether functioning is so limited that amputation with prosthesis would equally serve the Veteran, as indicated by the examiner.  Rather, the issue is whether, given the Veteran's significant right knee pathology, were amputation to be performed, what would be the appropriate level. The Board cited that the inquiry was relevant because the appropriate site of amputation sets the limit for the combined evaluation that may be assigned under other diagnostic codes, including arthritis, as stated in the October 2011 Court decision.  See 38 C.F.R. § 4.68.

The Board directed the AOJ to obtain a VA medical opinion from the May 2016 VA examiner regarding the appropriate level of amputation of the right leg, were amputation to be performed, with a complete explanation, considering the Veteran's claims that his right knee disability affects his entire leg and the degree of disability caused by the Veteran's right knee disability. 

The VA examiner who submitted the May 2016 opinion, in an October 2017 addendum opinion, reported that since the Veteran was ambulatory, had good    balance and the X-ray of the knee has been stable with hardware in a good place with no loosening, an opinion as to of the level of amputation was not indicated, however, considering the Board's current Remand, regarding the level if an amputation were to be performed, then lower third of the thigh would be the appropriate level.

The VA examiner did not include a complete explanation, as requested, to support her opinion.  The Veteran's attorney, in a February 2018 statement, asserted that the VA addendum opinion was inadequate, as it was not accompanied by rationale and was clearly established that the examiner's opinion is biased, as she believed an opinion was not necessary.  The Veteran's attorney argued that while the VA examiner reported that the Veteran was ambulatory, and had good balance and stability; such is not consistent with the other evidence of record which demonstrates that the Veteran's right leg is manifested by considerable impairment.  He cited results of the Veteran's April 2003 VA examination, during which his right leg extension was limited to 44 degrees and he demonstrated extremely poor stability, weakened movement, excess fatigability, incoordination, swelling, ankylosis, crepitus, locking, limitation of motion due to pain, and gait abnormality, and results of the Veteran's February 2013 VA examination, during which his right leg extension was limited to 20 degrees and he demonstrated pain on movement, interference with sitting, standing, and weight bearing, and no joint movement in the right knee.

As the Veteran's May 2016 VA examination was conducted almost two years prior, and an opinion from a new VA examiner as to the appropriate level of amputation of the right knee is warranted, on remand, the AOJ should schedule the Veteran for a new VA examination.

The Veteran's VA treatment records were most recently associated with the claims file in October 2016, on remand; his updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain and associate with the Veteran's claims file his VA treatment records dated since October 2016.

2. Thereafter, schedule the Veteran for a VA examination with an examiner different than the one who conducted the May 2016 VA examination.  

The Veteran's entire claims file, including a copy of this REMAND, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.  The examination should include any necessary diagnostic testing or evaluation.

The examiner should identify and describe the severity of all residuals and functional impairment of the Veteran's right knee disability.  The appropriate Disability Benefits Questionnaire (DBQ) should be completed.  

Range of motion testing of the service-connected right knee and non-service-connected left knee in the following areas is required:  active motion; passive motion; weight-bearing; and nonweight-bearing, if possible.  If any aspect of the required testing is not possible, the examiner should clearly state the reason(s) for such.

The examiner must elicit as much information as possible from the Veteran regarding the severity, frequency, and duration of flare-ups, their effect on functioning, and precipitating and alleviating factors.  
If the examination is not performed during a flare-up, the examiner must provide an estimate of additional loss of range of motion during a flare-up.  If the examiner is unable to provide an estimate of additional loss of motion during a flare-up, the examiner must provide a specific explanation as to why the available information, including the Veteran's own statements, is not sufficient to make such an estimate.

Giving consideration to the degree of disability caused by the Veteran's right knee disability, the examiner should provide an opinion as to the appropriate election level of amputation, were amputation to be performed.  The examiner should specifically consider the results of prior VA examinations, in April 2003, during which his right leg extension was limited to 44 degrees and he demonstrated extremely poor stability, weakened movement, excess fatigability, incoordination, swelling, ankylosis, crepitus, locking, limitation of motion due to pain, and gait abnormality, and in February 2013, during which his right leg extension was limited to 20 degrees and he demonstrated pain on movement, interference with sitting, standing, and weight bearing, and no joint movement in the right knee.  

Specifically, if amputation were to be performed, the examiner should opine as to what is the appropriate election level: (a) at the middle or lower third of the thigh, or (b) at the upper third of the thigh, one-third of the distance from perineum to the knee joint measured from perineum?  The examiner must provide a complete explanation in support of the conclusion reached.

The Board points out that the issue is not whether amputation is warranted, or whether amputation with prosthesis would equally serve the Veteran, but what the appropriate level of amputation would be based on the Veteran's right knee pathology. 

3. Then, after completing any other development that may be indicated, readjudicate the claim.  Specifically readjudicate the entire claim on appeal, both entitlement to a rating in excess of 10 percent for arthritis of the right knee, from April 1, 2001, forward, and whether severance of the separate 10 percent rating for arthritis of the right knee as of September 11, 2007, was proper.  If the benefits sought are not granted, the Veteran and his attorney must be furnished a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

